1    NICOLA T. HANNA
     United States Attorney
2    DAVID M. HARRIS
3    Assistant United States Attorney
     Chief, Civil Division
4
     CEDINA M. KIM
5    Assistant United States Attorney
6    Senior Trial Attorney, Civil Division
     JENNIFER LEE TARN
7    Special Assistant United States Attorney
8          Social Security Administration
           160 Spear St., Suite 800
9          San Francisco, CA 94105
10         Telephone: (415) 977-8825
           Facsimile: (415) 744-0134
11
           Email: Jennifer.Tarn@ssa.gov
12   Attorneys for Defendant
13
                           UNITED STATES DISTRICT COURT
14
                          CENTRAL DISTRICT OF CALIFORNIA
15                              WESTERN DIVISION
16                                              ) No. 2:19-cv-09582-AB-RAO
     LADONYA MILNER,
17                                              )
                                                ) [PROPOSED]
18                                              )
           Plaintiff,                           ) JUDGMENT OF REMAND
19                                              )
               v.                               )
20   ANDREW SAUL,                               )
                                                )
     Commissioner of Social Security,           )
21                                              )
           Defendant.                           )
22                                              )
23                                              )

24         The Court having approved the parties’ Stipulation to Voluntary Remand
25   Pursuant to Sentence 4 of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation
26   of Remand”) lodged concurrent with the lodging of the within Judgment of Remand.
27   //
28
1          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-
2    captioned action is remanded to the Commissioner of Social Security for further
3    proceedings consistent with the Stipulation of Remand.
4
     DATED: April 2, 2020
5
                                           HONORABLE ROZELLA A. OLIVER
6                                          UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
